Title: To George Washington from the Georgia Delegates in Congress, 2 August 1780
From: Georgia Delegates in Congress
To: Washington, George


					
						Sir,
						Philadelphia, 2 August, 1780.
					
					We do ourselves the pleasure to enclose to your Excellency, a letter from Governor Burt, of Antigua, respecting Mr Thomas Morris, an officer of the Continental artillery in the Georgia line, to General Prevost, who was supposed to be Commanding Officer in the Southern Department. (You will perceive that its object is to liberate Mr John Burke, a citizen of that Island, who is your prisoner, and whose parole he says You took at Cambridge in 1776.[)] Mr Morris says he speaks in the highest terms of your treatment of it, and wishes that you would favor his exchange for Mr Morris. The Delegates of Georgia, in addition to a claim upon your attention on account of his having a large family, & having suffered to their knowledge most capitally by the war, would

be obliged to your Excellency to propose the Exchange to Sir Henry Clinton. We are, Sir, with great respect, Your Excellency’s most ob. Sers.
					
						Geo. Walton.Edwd TelfairW. Few
					
				